       Case 7:21-cr-00441-KMK Document 29-1         Hied Uts/UL'./L'.l 1--'age   J.   or .u
        Case 7:21-cr-00441-KMK Document 30 Filed 08/02/21 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA                                      PROTECTIVE ORDER

              V.                                                      21 Cr. 441 (KMK)

DARREN LINDSAY,
  a/k/a "DJ,"
DORIAN BYRD ,
  a/k/a "Dee,"
ANTOINE KOEN,
  a/k/a "Twon,"
ROBERT OJEDA,
  a/k/a "Mini,"
ONITAYO ARE,
  a/k/a "Oni,"
INDIGO GRANT, and
PATRICIA KONCO ,
  a/k/a "Flacca,"

                        Defendants.



      Upon the application of the United States of America, with the consent of the

undersigned counsel, and the defendants having requested discovery under Fed. R.

Crim. P. 16, the Court hereby finds and orders a s follows :

      1. Disclosure Material. The Government has made and will make disclosure

to the defendants of documents, objects and information, including electronically

stored information ("ESI"), pursuant to Federal Rule of Criminal Procedure 16, 18

U.S .C. § 3500, and the Government's general obligation to produce exculpatory and

impeachment material in criminal cases, all of which will be referred to herein a s

"disclosure material." The Government's disclosure material may include material

that (i) affects the privacy and confidentiality of individuals; (ii) would impede , if
       Case 7:21-cr-00441-KMK Document 29-1         Filed U8/UL/il   f--'age L'. or 11
        Case 7:21-cr-00441-KMK Document 30 Filed 08/02/21 Page 2 of 11



prematurely disclosed, the Government's ongoing investigation of uncharged individ-

uals; (iii) would risk prejudicial pretrial publicity if publicly disseminated; and (iv)

that is not authorized to be disclosed to the public or disclosed beyond that which is

necessary for the defense of this criminal case. Such disclosure material produced by

the Government to the defendants or their counsel that are either (1) designated in

whole or in part as "Confidential" by the Government in emails or communications to

defense counsel, or (2) that include a Bates or other label stating "Confidential," shall

be deemed "Confidential Material."

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY
ORDERED:

      2. Confidential Material shall not be disclosed by the defendants or defense

counsel, including any successor counsel ("the defense") other than as set forth herein,

and shall be used by the defense solely for purposes of defending this action. The

defense shall not post any disclosure material on any Internet site or network site to

which persons other than the parties hereto have access, and shall not disclose any

disclosure material to the media.

       3. Confidential Material may be disclosed by counsel to:

          (a) Personnel for whose conduct counsel is responsible, i.e., personnel em-

ployed by or retained by counsel, as needed for purposes of defending this action; or

          (b) Prospective witnesses for purposes of defending this action.




                                            2
         Case 7:21-cr-00441-KMK Document L~-1 t-11ea Uts/UL/Ll t-Jage ;:s or :n
          Case 7:21-cr-00441-KMK Document 30 Filed 08/02/21 Page 3 of 11



         4. The Government may authorize, in writing, disclosure of Confidential Ma-

terial beyond that otherwise permitted by this Order without further Order of this

Court.

         5. This Order does not prevent the disclosure of any disclosure material in any

hearing or trial held in this action, or to any judge or magistrate judge, for purposes

of this action. All filings should comply with the privacy protection provisions of Fed.

R. Crim. P. 49.1.

         6. If there is a dispute between the parties concerning the Government's Con-

fidential Material designation of certain discovery materials, the parties shall meet

and confer without prejudice to a subsequent application by defense counsel seeking

de-designation of such materials by the Court. If the defense moves the Court for de-

designation of disputed material, the Government shall respond within seven days of

the defense filing, absent further order of the Court. The Government shall bear the

burden of establishing good cause for its Confidential Material designation of any

disputed materials. Pending resolution by the Court, the parties shall comply -with

any Confidential Material designation.

                      Disclosure and Production of Seized ESI

         7. The Government has advised that information that may be subject to dis-

closure in this case may be contained within ESI that the Government has seized,

pursuant to warrants issued during the course of the investigation, from various com-

puters, cell phones, or other devices and storage media.


                                             3
      case   1:L.1-cr-UU44.l-KIVIK   uocumem L::1-.1   i-11eu uo1uL.1L..1.   l""ctye <-+ u, .1..1.
        Case 7:21-cr-00441-KMK Document 30 Filed 08/02/21 Page 4 of 11



      8. The Government is authorized to disclose to the defense, for use as permitted

in this Order, the entirety of such seized ESI as the Government believes may contain

disclosure material ("the seized ESI disclosure material"). Where appropriate, the

Government may designate some or all of the seized ESI disclosure material as "Con-

fidential Material." The defendants, defense counsel, and personnel for whose con-

duct counsel is responsible , i.e., personnel employed by or retained by counsel, shall

not further disseminate or disclose any such portion of the seized ESI disclosure ma-

terial except as otherwise set forth under this Order.

      9. This Order places no restriction on a defendant's use or disclosure of ESI

that originally belonged to the defendant.

      10. The defense shall provide a copy of this Order to prospective witnesses and

persons retained by counsel to whom the defense has disclosed disclosure material or

Confidential Material. All such persons shall be subject to the terms of this Order.

Defense counsel shall maintain a record of what information has been disclosed to

which such persons.




       [Continued on next page.]




                                              4
         Case 7:21-cr-00441-KMK Document 29-1       Filed 08/02/21    f-Jage   !::>   or 11
          Case 7:21-cr-00441-KMK Document 30 Filed 08/02/21 Page 5 of 11



                                Retention of Jurisdiction

         11. The provisions of this order shall not terminate at the conclusion of this

criminal prosecution and the Court will retain jurisdiction to enforce this Order fol-

lowing termination of the case .

AGREED AND CONSENTED TO :

      AUDREY STRAUSS
      United States Attorney


by:     d~---                                      Date: _ ___,7'-'-'/2=2=/=20=2=1"----
      Nicholas S. Bradl


       ~s.w~                                       Date: 7/27/2021
      John Wallenstein, Esq.
      Counsel for Darren Lindsay


                                                   Date: _ _ _ _ _ _ _ __
      Steven Feldman, Esq.
      Counsel for Dorian Byrd


                                                   Date: _ _ _ _ _ _ _ __
      Howard Tanner, Esq.
      Counsel for Antoine Koen


                                                   Date:
      Stephen Lewis, Esq.
      Counsel for Robert Ojeda


                                                   Date: _ _ _ _ _ _ _ __
      Michael Burke, Esq.
      Counsel for Onitayo Are
                                            5
         Case 7:21-cr-00441-KMK Document 29-1       Flied U8/UL'./L'.l 1-'age b or 11
          Case 7:21-cr-00441-KMK Document 30 Filed 08/02/21 Page 6 of 11



                                Retention of Jurisdiction

         11. The provisions of this order shall not terminate at the conclusion of this

criminal prosecution and the Court will retain jurisdiction to enforce this Order fol-

lowing termination of the case .

AGREED AND CONSENTED TO:

      AUDREY STRAUSS
      United States Attorney


by:     -dL-L-----....                             Date:            7/22/2021
      Nicholas S. Brad
      Assistant United


                                                   Date : _ _ _ _ _ _ _ _ __
      John Wallenstein, Esq.
      Counsel for Darren Lindsay


      A't~ ~
      Steven Feldman, Esq.
                                                             July 23, 2021
                                                   Date: _ _ _ _ _ _ _ __

      Counsel for Dorian Byrd


                                                   Date: _ _ _ _ _ _ _ __
      Howard Tanner, Esq.
      Counsel for Antoine Koen


                                                   Date :
      Stephen Lewis, Esq.
      Counsel for Robert Ojeda


                                                   Date: _ _ _ _ _ _ _ __
      Michael Burke, Esq.
      Counsel for Onitayo Are
                                            5
         case 7:21-cr-00441-KMK     uocument L'.~-1    t-11ea u~tUL'.Ul   !-'age , or   .1.1
          Case 7:21-cr-00441-KMK Document 30 Filed 08/02/21 Page 7 of 11



                                Retention of Jurisdiction

         11. The provisions of this order shall not terminate at the conclusion of this

criminal prosecution and the Court will retain jurisdiction to enforce this Order fol-

lowing termination of the case.

AGREED AND CONSENTED TO :

      AUDREY STRAUSS
      United States Attorney


by:     -d~--.....                                    Date: ---'7'---'-'/2=2=/=20=2=1,,____
      Nicholas S. Bradl



                                                      Date: _ _ _ _ _ _ _ _ __
      John Wallenstein, Esq.
      Counsel for Darren Lindsay


                                                      Date: _ _ _ _ _ _ _ __
      Steven Feldman, Esq.
      Counsel for Dorian Byrd


  14)((1;__                                           Date:    7/21/21
      Howard Tanner, Esq.
      Counsel for Antoine Koen


                                                      Date: _ _ _ _ _ _ _ __
      Stephen Lewis, Esq.
      Counsel for Robert Ojeda


                                                      Date: _ _ _ _ _ _ _ __
      Michael Burke, Esq.
      Counsel for Onitayo Are
                                             5
       case 7:21-cr-00441-KMK uocumem L'.~-1        1-11ea u~1u:.0LJ.    1-'age   ~   m .u
        Case 7:21-cr-00441-KMK Document 30 Filed 08/02/21 Page 8 of 11




                                Retention of Jurisdiction

         11. The provisions of this order shall not terminate at the conclusion of this

criminal prosecution and the Court will retain jurisdiction to enforce this Order fol-

lowing termination of the case.

AGREED AND CONSENTED TO:

      AUDREY STRAUSS
      United States Attorney


by:     ~ L.J---                                   Date: ------'7"'"'/2=2:::./=20=2=1=----
      Nicholas S. Brad}



                                                   Date: _ _ _ _ _ _ _ _ __
      John Wallenstein, Esq.
      Counsel for Darren Lindsay


                                                   Date: _ _ _ _ _ __ __
      Steven Feldman, Esq.
      Counsel for Dorian Byrd


                                                   Date: _ _ _ _ _ _ _ __
      Howard Tanner, Esq.
      Counsel for Antoine Koen


         ~rz?
      St;phen Lewis, Esq.
                                                            7/26/21
                                                   Date: _ _ _ _ _ __ __

      Counsel for Robert Ojeda


                                                   Date: _ _ _ _ _ _ _ __
      Michael Burke, Esq.
      Counsel for Onitayo Are
                                            5
    Case 7:21-cr-00441-KMK        uocumem L'.~-1     1-11ea utstULtL.1     !-'age   'ti   or .u
     Case 7:21-cr-00441-KMK Document 30 Filed 08/02/21 Page 9 of 11




                             Retention of Jurisdiction

      11. The provisions of this order shall not terminate at the conclusion of this

criminal prosecution and the Court will retain jurisdiction to enforce this Order fol-

lowing termination of the case.

AGREED AND CONSENTED TO:

   AUDREY STRAUSS
   United States Attorney


     d
by:----=--~----                                    Date: _ _ _7:...:.../=22=/-=2=0=-2=-l_ _
 Nicholas S. Bradl r;/
 Assistant United tates Attorney


                                                   Date: _ _ _ _ _ _ _ __
   John Wallenstein, Esq.
   Counsel for Darren Lindsay


                                                   Date: _ _ _ _ _ _ _ __
   Steven Feldman, Esq.
   Counsel for Dorian Byrd


                                                   Date: _ _ _ _ _ _ _ __
   Howard Tanner, Esq.
   Counsel for Antoine Koen


                                                   Date: _ _ _ _ _ _ _ __
   Stephen Lewis, Esq.
   Counsel for Robert Ojeda

                                                           1p_,z,,_s)_z_J_ __
                                                   Date: _ _



                                          5
case     t:L'.1.-cr-UU44.L-K.IVIK.   uocumem L~-.L    t""llt:U UO/UL/LJ..   r-a!:IC .LU UI .L.L
 Case 7:21-cr-00441-KMK Document 30 Filed 08/02/21 Page 10 of 11




                                                     Date: _ _ _ _ _ _ __
  Henry Mazurek, Esq.
  Counsel for Indigo ant


                                                     Date:   -....-.J'-?½-'2.Yt_0_/_


SO ORDERED:

Dated:      \Vhite Plains, New York



                                        THE HONORABLE KENNETH M. KARAS
                                        UNITED STATES DISTRICT JUDGE
                                        SOUTHERN DISTRICT OF NEW YORK




                                             6
     Case 7:21-cr-00441-KMK     uocumem L~-l   t-11ea   UtitULtL.L   i---a.ye   .1.1   u1   .1.1
         Case 7:21-cr-00441-KMK Document 30 Filed 08/02/21 Page 11 of 11




                                               Date:      8/2/2021
  Henry         rek, Esq. / Ilana Haramati, Esq.
  Counsel fo1· Indigo Grant


                                               Date:    ---------
   Francis O'Reilly, Esq.
   Counsel for Patricia Konco




SO ORDERED:

Dated:     White Plains, New York
            8/2/21


                                    THE HONORABLE KENNETH M. KARAS
                                    UNITED STATES DISTRICT JUDGE
                                    SOUTHERN DISTRICT OF NEW YORK




                                        6
